Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-20-00168-CR

                                         IN RE Amir POWELL

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 1, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus and an application for leave to file his

petition. We deny as moot relator’s request to file a petition for writ of mandamus because leave

is not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.).

           In his petition, relator asks this court to direct the trial court to release him from custody.

Relator is represented by trial counsel below; therefore, he is not entitled to hybrid representation.

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se mandamus petition will be treated as presenting nothing for



1
 This proceeding arises out of Cause No. 2019CR11442, styled The State of Texas v. Amir Powell, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.
                                                                                     04-20-00168-CR


this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston

[1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a).

                                                  PER CURIAM

Do not publish




                                                -2-